Citation Nr: 1119352	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-37 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the right knee, status post total knee replacement, currently evaluated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Jeany Mark



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to January 1996.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision by a Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It has been contended that the criteria for a 60 percent rating for the service connected right knee disability is warranted under 38 C.F.R. § 4.71a, DC 5055 on the basis of there being severe painful motion or weakness in the right knee.  The Veteran was last afforded a compensation examination to evaluate the right knee well over three years ago in December 2007.  Evidence submitted since that time includes lay statements reflecting worsening problems with the pain and swelling in the right knee, as well as a July 2009 statement from the Veteran's treating physician indicating the Veteran has such pain and swelling in his knee as to require medication so he is able to perform his job.  In addition, a February 2008 surgery was performed on the right knee subsequent to the last compensation examination of the right knee, a "diagnostic arthroscopy of right knee with partial synovectomy."  

In light of the evidence indicating a worsening in the severity of the right knee since he was last afforded a compensation examination, and in order to determine whether the Veteran is entitled to increased compensation under DC 5055 for the reasons posited on behalf of the Veteran, the Board concludes that a VA examination is necessary to assess the current severity of the service-connected right knee disability in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, attempt to obtain updated treatment records relating to the right knee, as the Statement of the Case reflects the most current records considered are dated from 2008.

2.  The Veteran should be afforded a VA examination to determine the current extent of the impairment resulting from his service-connected right knee disability.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be conducted and all clinical findings reported in detail.  

The examination report should include the range of motion of the right knee in degrees, noting the normal range of motion of the knee; whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disorder expressed, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis.  The examiner also should express an opinion as to whether pain in the right knee could significantly limit functional ability during flareups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.  The examiner is also to specifically indicate whether service connected disability results in severe painful motion or weakness.  Additionally, the examiner should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the right knee limits his ability to work, or affects his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions should be provided.  

3.  Thereafter, the claim should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

